UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6038


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ROBERT EARL GOINS, a/k/a Robert Earl,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:12-cr-00669-RBH-3)


Submitted:   April 4, 2016                    Decided:   May 17, 2016


Before KING, WYNN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Earl Goins, Appellant Pro Se. Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina,
Stanley D. Ragsdale, Assistant United States Attorney, Columbia,
South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Robert     Earl    Goins      appeals    the    district    court’s     order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for reduction

of sentence.     We have reviewed the record and find no reversible

error.     Accordingly,       we    affirm    the    district    court’s   order.

United States v. Goins, No. 4:12-cr-00669-RBH-3 (D.S.C. Dec. 29,

2015); see United States v. Brown, 653 F.3d 337, 340 (4th Cir.

2011).     We dispense with oral argument because the facts and

legal    contentions    are     adequately     presented    in    the   materials

before   this   court   and     argument     would   not   aid   the    decisional

process.

                                                                          AFFIRMED




                                        2